DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The spacing of the lines of the claims is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the memory” (line 13). This limitation lacks antecedent basis.
Claim 4 recites the limitation “implemented as a wearable” (line 1), wherein it is unclear how the apparatus can be implemented as a wearable when claim 1 recites that the apparatus is “held by…the user” (line 2), so it is unclear how the apparatus can both be wearable and held by the user. For examination purposes, examiner has interpreted the apparatus to only be implemented as a wearable and not held by the user as recited in claim 1.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites the limitation “implemented as a wearable” (line 1), however this limitation fails to further limit the apparatus as claim 1 has already recited that the apparatus is “implemented to be worn…or attached to the user” (line 2).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-14, 18, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US-20170095693-A1).
Regarding claim 1, Chang teaches an apparatus for automatically detecting and classifying physical activities of a user, implemented to be worn, held by or attached to the user (A wearable sensor of a preferred embodiment functions to track motion and activity of at least one participant (Chang, 
Regarding claim 2, Chang teaches the apparatus of claim 1, implemented as a mobile electronic device (The system may be integrated with…a product such as a phone (Paragraph [0022])).
Regarding claim 3, Chang teaches the apparatus of claim 2, wherein said mobile electronic device comprises a cellular telephone or a smart phone (Paragraph [0022]).
Regarding claim 4, Chang teaches the apparatus of claim 1, implemented as a wearable (Paragraph [0026]).
Regarding claim 5, Chang teaches the apparatus of claim 1, wherein the IMU is contained in a wearable, worn by the user (Paragraph [0026]), the computational device comprises a mobile electronic device (Paragraph [0022]) and analysis is performed by said mobile electronic device upon receiving said IMU data from said wearable (Paragraph [0030]).
Regarding claim 6, Chang teaches the apparatus of claim 1, wherein said computational device comprises a display and wherein a classified activity of the user is displayed on said display (The activity model can control a user feedback device such as a display (Paragraph [0056]); The application interface can additionally or alternatively provide access to biological signal data, sensor data or information, data analytics from the data platform, wearable sensor device elements (e.g., a display or lights) (Paragraph [0059])).

Regarding claim 10, Chang teaches the apparatus of claim 1, further comprising a data communication module for communicating said IMU data, said user activity information, or both, with an external device (communication logic for communication with a secondary device such as a smart phone (Paragraph [0027]); As shown in FIG. 3C, the wearable sensing device can be a simple sensing device that communicates the sensed data to a remote network accessible computing platform (Paragraph [0049]); The data platform 140 of a preferred embodiment functions to be a centralized data management, analytics, and warehousing system (Paragraph [0050])); and for receiving further analysis of said IMU data, said user activity information, or both, from said external device (Data from various use-case instances is preferably synchronized with the data platform 140. The data platform 140 can include an application programming interface (API) or user portal. A user portal can provide data insights into the collected data (Paragraph [0050]).
Regarding claim 11, Chang teaches the apparatus of claim 10, wherein said external device comprises a server (Paragraph [0049], [0050]).

Regarding claim 13, Chang teaches the method for analyzing physical activities of a user with the system of claim 12 (Paragraph [0026-0028], [0030], [0040], [0062]), comprising automatically detecting a category of physical activity of a user according to signals from the IMU (The activity context can include if this is the first time the activity has been performed, how many times the activity has been completed in a particular time window (e.g., a user hasn't gone running in over a month) (Paragraph [0058]); automatically detected changes in activity (Paragraph [0065])).
Regarding claim 14, Chang teaches the method of claim 13, further comprising automatically determining an amount of time spent in each activity (Paragraph [0032], [0058], [0065]).
Regarding claim 18, Chang teaches the method of claim 13, further comprising receiving IMU signals from the IMU (Paragraph [0030]); conditioning said IMU signals to form IMU data (Paragraph [0030]); extracting a plurality of biomechanical parameters from said IMU data (Paragraph [0030]); and classifying the category of physical activity of the user according to said biomechanical parameters (Paragraph [0030]; In one variation, activity detection can dynamically classify an activity based on aspects of detected biomechanical signals, orientation, inactivity, and other aspects (Paragraph [0040])).
Regarding claim 24, Chang teaches the method of claim 18, wherein said classifying comprises performing a basic activity classification and an advanced activity classification, wherein said basic activity classification comprises determining an initial activity classification (In a preferred implementation, the system and method preferably operate with a set of biomechanical signals that can .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Dick (WO-2016044831-A1).
Regarding claim 8, Chang teaches the apparatus of claim 1, but fails to explicitly disclose further comprising a GPS (global positioning system) device, for providing user location information; wherein said software analyzes said user location information as an input for determining a speed of the user in performing an activity. However, Dick discloses a sensing system and wearable sensor platform described herein provide real-time feedback to a user/wearer of his power expenditure during an activity, wherein Dick discloses a GPS (global positioning system) device, for providing user location information (The GPS subsystem 103 can acquire, via the global positioning antenna 105, a GPS signal including a user's geolocation (e.g., including latitude, longitude, altitude, and the current time) (Dick, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Chang so as to incorporate a GPS for providing user location information and software that analyzes said user location information as an input for determining a speed of the user in performing an activity as taught by Dick so as to allow for the use of GPS data for correcting accumulated position estimation error (Dick, Paragraph [0096]).
Regarding claim 9, Chang in view of Dick teaches the apparatus of claim 8, but Chang fails to explicitly disclose that said software is capable of combining previously determined GPS data and IMU data when current GPS data is not available, to determine a speed of the user from current IMU data. Dick discloses software capable of combining previously determined GPS data and IMU data when current GPS data is not available, to determine a speed of the user from current IMU data (Dick, Paragraph [0096]; These infrequent GPS readings can also be used to calculate new calibration parameters for the equations described in the previous paragraph, further improving accuracy even in the absence of future GPS measurements (Paragraph [0119])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Chang so as to incorporate software capable of combining previously determined GPS data and IMU data when current GPS data is not available, to 
Regarding claim 27, Chang teaches the method of claim 13, but fails to explicitly disclose further comprising obtaining concurrent GPS data and IMU data; correlating said GPS data and said IMU data to determine a speed of a user activity; obtaining further IMU data without GPS data; and determining said speed according to a previous correlation of said GPS data and said IMU data. Dick discloses obtaining concurrent GPS data and IMU data (Dick, Paragraph [0096]); correlating said GPS data and said IMU data to determine a speed of a user activity (Paragraph [0096]); obtaining further IMU data without GPS data (Paragraph [0096], [0119]); and determining said speed according to a previous correlation of said GPS data and said IMU data (Paragraph [0096], [0119]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Chang so as to incorporate obtaining concurrent GPS data and IMU data, correlating said GPS data and said IMU data to determine a speed of a user activity, obtaining further IMU data without GPS data, and determining said speed according to a previous correlation of said GPS data and said IMU data as taught by Dick so as to allow for the use of GPS data for correcting accumulated position estimation error (Dick, Paragraph [0096], [0119]).
Claims 15-16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Crystal (WO-2014084928-A1).
Regarding claims 15 and 16, Chang teaches the method of claim 13, wherein the detection of each activity is automatic (Chang, Paragraph [0058]), but fails to explicitly disclose further comprising automatically determining a complexity of each activity (claim 15), wherein said automatically determining said complexity comprises determining an entropy of said activity, wherein a higher entropy indicates a higher complexity (claim 16). Crystal discloses determining a complexity of each activity, wherein said determining said complexity comprises determining an entropy of said activity, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Chang so as to incorporate determining a complexity of each activity, wherein said determining said complexity comprises determining an entropy of said activity, wherein a higher entropy indicates a higher complexity as taught by Crystal so as to allow for a graphical representation of the entropy of the physical activity (Crystal, Paragraph [0047], Figure 4, and wherein feature extraction in the frequency domain is known in the art, as disclosed by Crystal (Paragraph [0042])).
Regarding claim 25, Chang teaches the method of claim 24, but fails to explicitly disclose that wherein said basic activity classification further comprises applying dynamic time warping to the IMU data. Crystal teaches activity classification comprises applying dynamic time warping to the IMU data (Suitable comparison metrics for this purpose include dynamic time warping (DTW) (Paragraph [0045])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Chang so as to incorporate activity classification further comprises applying dynamic time warping to the IMU data as taught by Crystal so as to allow for classification of movement data based on matching to known profile or template (Classification 205 is used on extracted features to create a profile or template for accelerometer data for a user of a portable computing device (Crystal, Paragraph [0044])).
Claims 17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Paraschiv-Ionescu et al. (Barcoding Human Physical Activity to Assess Chronic Pain Conditions), hereinafter Paraschiv-Ionescu.
Regarding claim 17, Chang teaches the method of claim 13, wherein Chang teaches determining a physical activity type, duration, and sequence of user activities (An activity model can be targeted at: particular activities such as running, walking, swimming, biking and the like… how many times the activity has been completed in a particular time window (Chang, Paragraph [0058])), but fails to explicitly disclose further comprising calculating a barcode of the physical activities of the user, wherein said calculating comprises determining a physical activity type, duration, intensity and sequence of user activities. Paraschiv-Ionescu discloses tracking user activities with an IMU and classifying the activities into movement categories, wherein Paraschiv-Ionescu discloses determining an intensity of a physical activity (The parameters related to the type, the intensity, and the duration were combined within successive time-windows of one-second duration to define the various PA states (Paraschiv-Ionescu, Page 3, Left Col, Paragraph 4)), as well as calculating a barcode of the physical activities of the user, wherein said calculating comprises determining a physical activity type, duration, intensity and sequence of user activities (Figure 1 depicts physical activity patterns represented as a sequence and then as barcodes which depict their duration and intensity, wherein the duration and intensity are indicative of the type of physical activity (Figure 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Chang so as to incorporate determining an intensity of a physical activity as taught by Paraschiv-Ionescu as an intensity of a physical activity is indicative of different activity states (Paraschiv-Ionescu, Page 3, Left Col, Paragraph 4). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Chang so as to incorporate calculating a barcode of 
Regarding claim 21, Chang teaches the method of claim 18, wherein said extracting said biomechanical parameters comprises determining duration of movement, calculation of velocity and IMU orientation in 3D space (Chang, Paragraph [0030]), but fails to explicitly disclose that said extracting said biomechanical parameters further comprises determining interpretation of intensity. Paraschiv-Ionescu discloses determining an interpretation of intensity (Paraschiv-Ionescu, Page 3, Left Col, Paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention so as to have modified the method as taught by Chang so as to incorporate determining interpretation of intensity as taught by Paraschiv-Ionescu as an intensity of a physical activity is indicative of different activity states (Paraschiv-Ionescu, Page 3, Left Col, Paragraph 4).
Regarding claim 22, Chang in view of Paraschiv-Ionescu teaches method of claim 21, but Chang fails to explicitly disclose that said determining interpretation of intensity comprises determining an intensity of performance of an activity. Paraschiv-Ionescu discloses that determining interpretation of intensity comprises determining an intensity of performance of an activity (Paraschiv-Ionescu, Page 3, Left Col, Paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Chang in view of Paraschiv-Ionescu so as to incorporate determining interpretation of intensity comprising determining an intensity of performance of an activity as an intensity of performance of an activity is indicative of different activity states (Paraschiv-Ionescu, Page 3, Left Col, Paragraph 4).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chan (US-20140128778-A1).
Regarding claim 19, Chang teaches the method of claim 18, but fails to explicitly disclose that said conditioning said IMU signals to form IMU data comprises performing a dynamic calibration so axes of the IMU are virtually aligned to functional movement axes of a movement of the user. Chan discloses a method and wireless sensor device for determining body postures and activities, wherein Chan further discloses performing a dynamic calibration so axes of the IMU are virtually aligned to functional movement axes of a movement of the user (Therefore, embodiments described herein may involve a calibration procedure of the wireless sensor device that enables the generation of three derived axes of acceleration data that line up with actual body axes: anterior-posterior AP (front-to-back)--Z-axis; medial-lateral ML (left-to-right)--X-axis; and vertical VT (head-to-toe)--Y-axis (Chan, Paragraph [0039])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chang so as to incorporate performing a dynamic calibration so axes of the IMU are virtually aligned to functional movement axes of a movement of the user as taught by Chan so as to obtain more accurate posture detection and activity level monitoring (a wireless sensor device that only utilizes non-calibrated accelerometer data leads to less accurate posture detection and activity level monitoring (Chan, Paragraph [0039])).
Regarding claim 20, Chang in view of Chan teaches the method of claim 19, but Chang fails to explicitly disclose that said performing said dynamic calibration comprises performing an optimization that minimizes the difference between virtually-rotated-IMU signals and the functional movement axes of body segments of a body of the user. Chan discloses performing an optimization that minimizes the difference between virtually-rotated-IMU signals and the functional movement axes of body segments of a body of the user (In another embodiment, additional calibration during leaning forward or lying supine is utilized to improve calibration accuracy (Chan, Paragraph [0039])).
.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Mault (US-6513532-B2) and Barrey (US-6895341-B2).
Regarding claim 23, Chang teaches the method of claim 18, but fails to explicitly disclose that said extracting said biomechanical parameters comprises determining a geometric shape of the IMU signal at each physical activity cycle and determining time series coefficients for the IMU signal. Mault discloses a body activity monitor for monitoring the body activity of a subject that outputs a signal indicative of the body activity, wherein Mault further discloses determining a geometric shape of the IMU signal at each physical activity cycle (Mault, Col 17, lines 23-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Chang so as to incorporate determining a geometric shape of the IMU signal at each physical activity cycle as taught by Mault as the shape of the signal is indicative of the activity performed by the subject (Mault, Col 17, lines 27-31).
However, the combination of Chang in view of Mault fails to explicitly disclose determining time series coefficients for the IMU signal. Barrey discloses a method of analysis for human locomotion irregularities, wherein Barrey further discloses determining time series coefficients for an IMU signal (Barrey, Col 4, lines 25-28, wherein a Lyapunov coefficient is a coefficient of a time series).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Chang in view of Mault so as to incorporate determining time series coefficients for the IMU signal as taught by Barrey so as to allow for .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of McCombie (US-8475370-B2) and Crystal.
Regarding claim 26, Chang teaches the method of claim 24, wherein said basic activity classification further comprises classifying the activity according to IMU signal amplitude (activity detection can dynamically classify an activity based on aspects of detected biomechanical signals (Chang, Paragraph [0040])), but fails to explicitly disclose that said basic activity classification further comprises classifying the activity according to auto-regressive coefficients that describe each cycle of IMU data and signal form features extracted from the dynamic time warping. McCombie discloses a system and method for measuring activity level and motion of a patient, wherein McCombie further discloses classifying an activity according to auto-regressive coefficients that describe each cycle of IMU data (McCombie, Col 22, lines 2-6, 35-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Chang so as to incorporate classifying an activity according to auto-regressive coefficients that describe each cycle of IMU data as taught by McCombie so as to allow for the determination of a specific activity based on auto-regressive coefficients (McCombie, Col 22, lines 2-6).
However, the combination of Chang in view of McCombie fails to explicitly disclose classifying the activity according to signal form features extracted from the dynamic time warping. Crystal discloses classifying an activity according to signal form features extracted from the dynamic time warping (Crystal, Paragraph [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Chang in view of McCombie so as to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PATRICK FERNANDES/Primary Examiner, Art Unit 3791